DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-19 in the reply filed on April 14, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 recites the limitation " at least the electrode disposed between the light emitting layer and the dielectric layer”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 20150155430 A1;Li).
Regarding claim 11, Li discloses a method to form vertical light emitting transistors, comprising: forming a light emitting layer (Fig. 3, LEP;¶81) formed of at least one light emitting material,  the light emitting layer having first and second sides; forming at least one of a conductive drain electrode (Fig. 3, Drain; ¶81) and a conductive source electrode in conductive relation with at least one side of said light emitting layer;  forming a least one capacitor (Fig. 3, C; ¶81) comprised of a dielectric layer (Fig. 3, dielectric; ¶81) formed of at least one dielectric material, the at least one dielectric layer having first and second sides in conductive relation to one of either the conductive source (Fig. 3, Source; ¶81) or drain electrodes, and a conductive gate electrode (Fig. 3, gate; ¶81); encapsulating the formed layers using one of either a glass or barrier film; and wherein at least the electrode disposed between the light emitting layer and the dielectric layer is a gate tunable carbon electrode (Fig. 3, NW; ¶82).
Regarding claim 12, Li discloses the method of claim 11, comprising one of the following combination of steps: " disposing the light emitting material atop a PEDOT coated ITO substrate, disposing one of either the drain or source electrode atop the light emitting layer, disposing the dielectric layer atop the one of either the drain or source electrode present atop the light emitting layer, and disposing the gate electrode atop the dielectric layer; " disposing a first dielectric layer atop a first gate electrode, disposing one of either the drain or source electrode atop the first dielectric layer, disposing the light emitting layer atop the one of either the drain or source electrode disposed atop the first dielectric layer, disposing one of either the drain or source electrode atop the light emitting layer; disposing a second dielectric layer over the one of either the drain or source electrode disposed atop the light emitting layer, and disposing a second gate electrode atop the second dielectric layer; " disposing the dielectric layer atop the gate electrode, disposing one of either the drain or source electrode atop the dielectric layer, and disposing the light emitting layer atop a PEDOT coated ITO substrate that is further laminated with the one of either the drain or source electrode which is disposed atop the dielectric layer; and  " disposing the dielectric layer (Fig. 3, dielectric; ¶81-82) atop the gate electrode  (Fig. 3, Gate / NW; ¶81-82), disposing one of either the drain or source electrode (Fig. 3, Source / NW; ¶81-82) disposed atop the dielectric layer, disposing the light emitting layer (Fig. 3, LEP; ¶81-82) atop the one of either the drain or source electrode disposed atop the dielectric layer, and disposing the light emitting layer that is laminated with the one of either the drain (Fig. 3, Drain; ¶81-82) or source electrode not disposed atop the dielectric layer.
Regarding claim 13, Li discloses the method of claim 11, wherein the light emitting layer (Fig. 3, LEP; ¶81-82) is formed by a deposition process selected from plasma enhanced chemical vapor deposition, low pressure chemical vapor deposition, molecular beam epitaxy, spin-coating, spray coating, aerosol jet printing, inkjet printing, screen printing, gravure printing, and flexograph printing. (¶101)
Regarding claim 14, Li discloses the method of claim 11, wherein at least one of the source, drain, and gate electrodes comprise a metal (Fig. 3, Drain/Source/Gate; ¶16) selected from Al, Au, Ag, Cu, Ni, Cr, Mo, and their combination formed by plasma enhanced chemical vapor deposition or low pressure chemical vapor deposition (¶101).
Regarding claim 15, Li discloses the method of claim 11, wherein the at least one carbon electrode (Fig. 3, NW; ¶82) is formed from a material selected from the group of graphene, graphene oxide, fluorographene, graphane, functionalized graphene sheets, or combinations thereof.(¶17)

Regarding claim 16, Li discloses the method of claim 15, wherein the carbon electrode (Fig. 3, NW; ¶82) is formed by a process selected from transferring, spin-coating, spray coating, aerosol jet printing, inkjet printing, screen printing, gravure printing, and flexograph printing.(¶101)
Regarding claim 17, Li discloses the method of claim 11, wherein the dielectric layer (Fig. 3, dielectric; ¶81-82) comprises a dielectric material selected from SiO2, A1203, Si3N4 HfO2, ZrO2 and LiF (¶18) formed by a process selected from one of either plasma enhanced chemical vapor deposition and low pressure chemical vapor deposition.(¶101)
Regarding claim 18, Li discloses the method of claim 11, wherein the dielectrics layer (Fig. 3, dielectric; ¶81-82) comprises one of a dielectric polymer, an ionic gel, and a dielectric polymer/nanoparticle composite (¶18) formed by a process selected from spin-coating, spray coating, aerosol jet printing, inkjet printing, screen printing, gravure printing, and flexograph printing. (¶101)
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 19, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " an additional carbon electrode disposed between a dielectric layer and a semiconductor layer disposed adjacent the dielectric layer of the at least one capacitor”, as recited in Claim 19, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816